DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I claims 1-8 in the reply filed on 15 September 2022 is acknowledged.
Claim 9 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 September 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 October 2020 and 07 February 2022 were filed prior to the mailing date of this office correspondence.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a main face of a substrate” in claim 1 renders claim indefinite because it is confusing. Lines 3-5 recites “forming, on a main face of a substrate, a first coil conductor extending along the main face, at least the main face having conductivity”. It is unclear what the “a main face” is. Specification para. [0005] describes “forming the first coil conductor includes forming, on the main face, a first insulator layer provided with a first penetration portion”. If there is a first insulator, how the main face exhibits conductivity? Would this be at least one layer of the main face having a conductivity? 

Further, the limitation in claim 1, line 2 “forming, on a main face of a substrate” renders claim indefinite because Figs. 1-2, 5A and 12 and para. [0019] of the specification, “element body 2 has a pair of main faces 2a and 2b opposed to each other,”; Fig. 5A and para. [0058], “substrate 30 has a main face 30a”, para. [0026], “coil 6 includes a first coil conductor 21, a second coil conductor 22, a third coil conductor 23, and a fourth coil conductor 24”. Claim 1, lines 6-9 recite “forming a second coil conductor and a third coil conductor apart from each other in a direction in which the first coil conductor extends and each extending from the first coil conductor in a first direction orthogonal to the main face;” This limitation in lines 6-9 of claim 1 deemed to read only if the first coil conductor 21 is formed on main face 2b. If the main face is 2a, then first coil conductor 21 as presented in Fig. 2, and [0026], is NOT extending along the main face 2a.  Furthermore, as recited in lines 10-12, “forming a fourth coil conductor electrically connected to an end of the second coil conductor opposite to the first coil conductor and extending along the main face”, the fourth conductor 24 is NOT extending along the main face 2b.  Therefore, claim 1 is indefinite. Would this be a second main face opposite of the first main face?
The examiner recommends to amending the limitation as “A method of producing a multilayer coil component comprising a first main face and a second main face opposite to the first main face,”

Claims 2-8 depend on claim 1. Therefore, claims 1-8 are rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatabe (US 20180096778).
Yatabe reads on the claims as follows:
[AltContent: textbox (main face)][AltContent: arrow][AltContent: textbox (fourth coil conductor)][AltContent: textbox (first coil conductor)][AltContent: textbox (third coil conductor)][AltContent: textbox (second coil conductor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    537
    596
    media_image1.png
    Greyscale

Modified Fig. 1, Yatabe. 
1. 	A method for producing a multilayer coil component (electronic component 100, Fig. 1), the method (Figs. 3A to 4D, para. [0090]) comprising: 
forming, on a main face of a substrate (a pair of side end 16, see Fig. 1 above), a first coil conductor (first conductors 32, Fig. 1 above) extending along the main face, at least the main face having conductivity (first layer 20a of conductor-containing layer 20, Fig. 3A, para. [0090]); 
forming a second coil conductor (second conductors 34, Fig. 1 above) and a third coil conductor (conductor 34, see Fig. 1 above) apart from each other in a direction in which the first coil conductor extends and each extending from the first coil conductor in a first direction orthogonal to the main face (see Fig. 1); and 
forming a fourth coil conductor (conductor 32, opposite of first conductor, see Fig. 1 above) electrically connected (see Fig. 1 above) to an end of the second coil conductor opposite to the first coil conductor and extending along the main face, wherein 
the forming the first coil conductor comprises: 
forming, on the main face, a first insulator layer (second layer 20b of conductor-containing layer 20, and the second layer 22b of high-hardness layer 22, are each formed by printing or applying a resin material or bonding a resin film, para. [0090], Fig. 3A) provided with a first penetration portion (a seed layer is formed on the second layer 20b of conductor-containing layer 20, and on the second layer 22b of high-hardness layer 22, after which a resist film 92 with openings is formed, para. [0091]) having a shape corresponding to the first coil conductor and exposing a part of the main face; and 
forming, by plating (top parts 32a of first conductors 32 are formed inside the openings in the resist film 92 according to the electroplating method, Fig. 3B, para. [0051]), the first coil conductor in the first penetration portion.

2. 	The method for producing the multilayer coil component according to claim 1, wherein 
the forming the second coil conductor (34, Fig. 3C) and the third coil conductor (34 Fig. 4A) comprises: 
forming, on the first insulator layer formed with the first coil conductor, a second insulator layer (fourth layer 20d of conductor-containing layer 20, Figs. 4A and 4C, para. [0094]) provided with a second penetration portion having a shape corresponding to a second coil conductor portion constituting at least a part of the second coil conductor in the first direction and exposing a part of the first coil conductor, and with a third penetration portion having a shape corresponding to a third coil conductor portion constituting at least a part of the third coil conductor in the first direction and exposing a part of the first coil conductor (a seed layer and a resist film 94 with openings, are formed on the fourth layer 20d of conductor-containing layer 20 and on the fourth layer 22d of high-hardness layer 22, and then second conductors 34 and lead conductors 38 are formed inside the openings in the resist film 94 according to the electroplating method, para. [0094]); and 
forming, by plating, the second coil conductor portion in the second penetration portion and the third coil conductor portion in the third penetration portion.

3. 	The method for producing the multilayer coil component according to claim 2, wherein, 
in the forming the second coil conductor and the third coil conductor, the forming the second insulator layer and the forming the second coil conductor portion and the third coil conductor portion are repeated (electronic component 100 in Example 1 is formed layer by layer from the top-face 12 side of the element body part 10, para. [0089]).

8. 	The method for producing the multilayer coil component according to claim 1, wherein 
in the forming the first coil conductor, a plurality of the first coil conductors disposed in a second direction intersecting with the direction in which the first coil conductor extends is formed (internal conductor 30 has multiple first conductors 32 and multiple second conductors 34, and as these multiple first conductors 32 and multiple second conductors 34 are connected together, a coil conductor 36 is formed, para. [0084]), 
in the forming the second coil conductor and the third coil conductor, a plurality of the second coil conductors and a plurality of the third coil conductors each disposed in the second direction are formed, and in the forming the fourth coil conductor, a plurality of the fourth coil conductors disposed in the second direction is formed (second conductors 34 constituting each of the two conductor groups, extend along the Y-axis direction, are placed at prescribed intervals in the X-axis direction, and interconnect the first conductors 32 individually, para. [0085]).

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20190115145).
Kim reads on the claims as follows:
[AltContent: textbox (main face)][AltContent: arrow]
    PNG
    media_image2.png
    430
    345
    media_image2.png
    Greyscale

[AltContent: textbox (fourth coil conductor)][AltContent: textbox (third coil conductor)][AltContent: textbox (second coil conductor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first coil conductor)][AltContent: arrow]
    PNG
    media_image3.png
    358
    392
    media_image3.png
    Greyscale

Modified Figs. 1-2 Kim.

1. 	A method for producing a multilayer coil component (coil electronic component, Fig. 1), the method (Figs. 4-11, para. [0046]) comprising: 
forming, on a main face of a substrate (see modified Fig. 1 above), a first coil conductor (see modified Fig. 2 above) extending along the main face, at least the main face having conductivity (coil pattern 120 formed on copper foil layers 202 and 203, Figs. 4-5, para. [0048]); 
forming a second coil conductor and a third coil conductor (see modified Fig. 2 above) apart from each other in a direction in which the first coil conductor extends and each extending from the first coil conductor in a first direction orthogonal to the main face (coil electronic component described above may be manufactured by collectively stacking a plurality of unit laminates to be matched to one another, para. [0047]); and 
forming a fourth coil conductor (see modified Fig. 2 above) electrically connected to an end of the second coil conductor opposite to the first coil conductor and extending along the main face, wherein 
the forming the first coil conductor comprises: 
forming, on the main face, a first insulator layer (insulating layer 110′, Fig. 6) provided with a first penetration portion (through-hole H, Figs. 7 and 8, a though-hole H may be formed by exposing and developing the insulating resin 110′, para. [0051]) having a shape corresponding to the first coil conductor and exposing a part of the main face; and 
forming, by plating (material for forming the conductive via 123, for example, a Cu plating layer may be formed to fill the through-hole H, Figs. 7 and 8, para. [0051]), the first coil conductor in the first penetration portion.

7. 	The method for producing the multilayer coil component according to claim 1, wherein the first insulator layer is formed by a photolithography method (insulating layer 110′ may be obtained using the photosensitive insulating material, para. [0050]).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim 4 would be allowable of disclosing a method of producing a multilayer coil component wherein, the forming the fourth coil conductor comprises: forming a conductive layer on the second insulator layer formed with the second coil conductor portion and the third coil conductor portion; forming, on the conductive layer, a third insulator layer provided with a fourth penetration portion having a shape corresponding to the fourth coil conductor and exposing a part of the conductive layer; and forming, by plating, the fourth coil conductor in the fourth penetration portion.

Claims 5 and 6 are allowable as they inherit all the limitations of claim 4. 

Prior art of record Yatabe teaches a method of forming a multilayer coil component 36 having a top face 12 corresponding to a second face, a bottom face 14 corresponding to a first face, a pair of end faces 16, and a pair of side faces 18; the internal conductor 30 has multiple first conductors 32 and multiple second conductors 34, and the multiple first conductors 32 and multiple second conductors 34 are connected together to form a coil conductor 36 and the method of forming the first conductors 32 in Figs. 3C and 3F, forming second conductors 34 in Figs. 4A and 4C. However, Yatabe fails to teach forming the fourth coil conductor by forming a conductive layer on the second insulator layer formed with the second coil conductor portion and the third coil conductor portion; forming, on the conductive layer, a third insulator layer provided with a fourth penetration portion having a shape corresponding to the fourth coil conductor and exposing a part of the conductive layer; and forming, by plating, the fourth coil conductor in the fourth penetration portion.

Prior art of record Kim does not teach forming a second or third or fourth coil conductor portion. 

Therefore, claim 4 would be allowable. Claims 5 and 6 are allowable as they inherit all the limitations of claim 4. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Sekiguchi (US 20180096780 A1) teaches a coil component including an element body part, a coil conductor constituted by first conductors extending along the pair of end faces and orthogonally to a bottom face as well as second conductors extending from one side to the other side of the pair of end faces and thereby connecting the multiple first conductors.

Prior art of record Moriya (US 20170271084) teaches an electronic component having internal conductor includes a plurality of first via conductive members provided in the first insulating layer and a plurality of second via conductive members provided in the second insulating layer, each of the first via conductive members has a first contact connected to the corresponding second via conductive member at a position offset in the one axial direction with respect to the first bonding surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729